                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    UNITED STATES OF AMERICA,                        MEMORANDUM DECISION AND
                                                     ORDER GRANTING IN PART AND
                               Plaintiff,            DENYING IN PART
    v.                                                 • [61] United States’ Motion for
                                                         Summary Judgment; and
    T.J. ENTERPRISES & ACOUSTICAL, INC.;               • [64] Defendants Gurule Properties,
    GURULE PROPERTIES INCORPORATED                       Inc. and Linda Gurule’s Motion for
    d/b/a GURULE PROPERTIES, INC.; LINDA                 Summary Judgment
    GURULE a/k/a LINDA LEE ROACH; RDLC
    MANAGEMENT; STATE OF UTAH, TAX        Case No. 2:15-cv-00065-DN
    COMMISSION; STATE OF UTAH,
    DEPARTMENT OF WORKFORCE               District Judge David Nuffer
    SERVICES; SALT LAKE COUNTY, UTAH;
    WORKERS COMPENSATION FUND OF
    UTAH; CERTIFIED REPROGRAPHICS,
    INC.; CHEKLINE, INC. d/b/a CHECK MAX;
    NEW HAMPSHIRE INSURANCE
    COMPANY, a member company of
    AMERICAN INTERNATIONAL GROUP,
    INC.; and SAVAGE SCAFFOLD &
    EQUIPMENT, INC.,

                               Defendants.


           The United States of America (“United States”) filed this action on February 2, 2015,

seeking to reduce to judgment federal tax assessments against T.J. Enterprises & Acoustical, Inc.

(“T.J. Enterprises”) and to foreclose related tax liens against real property located at 480 West

Century Drive, Murray, Utah 84123 (the “Subject Property”). 1 Gurule Properties Incorporated

(“GPI”) holds record title to the Subject Property and disputes that T.J. Enterprises has any legal

or equitable interest in the Subject Property. The United States has filed a Motion for Summary




1
    Complaint, docket no. 2, filed Feb. 2, 2015.
Judgment (“U.S. Motion for Summary Judgment”). 2 Defendants GPI and Linda Gurule

(collectively, the “Gurule Defendants”) filed a memorandum in opposition, 3 and Defendant T.J.

Enterprises filed a memorandum in response, 4 to which the United States replied. 5

           The Gurule Defendants also filed a joint Motion for Summary Judgment (“Gurule Motion

for Summary Judgment”), 6 which is fully briefed and involves the same issues raised in the U.S.

Motion for Summary Judgment. 7

           The parties agree that the United States’ federal tax assessments against T.J. Enterprises

should be reduced to judgment. However, the United States has failed to meet its burden to

establish that T.J. Enterprises has an interest in the Subject Property, or that the United States

otherwise has valid and enforceable tax liens on the Subject Property. Therefore, as discussed

below, the U.S. Motion for Summary Judgment 8 and the Gurule Motion for Summary Judgment 9

are granted in part and denied in part.




2
 United States’ Motion for Summary Judgment and Supporting Memorandum (“U.S. Motion for Summary
Judgment”), docket no. 61, filed Apr. 30, 2017.
3
 Memorandum of Defendants Gurule Properties, Inc. and Linda Gurule in Opposition to Plaintiff’s Motion for
Summary Judgment (“Gurule Opposition to U.S. Motion for Summary Judgment”), docket no. 66, filed May 30,
2017.
4
 Memorandum of Defendant T.J. Enterprises in Response to Plaintiff’s Motion Summary Judgment (“T.J.
Enterprises Response to U.S. Motion for Summary Judgment”), docket no. 68, filed May 30, 2017.
5
 United States’ Reply in Support of Motion for Summary Judgment (“U.S. Reply in Support of Motion for
Summary Judgment”), docket no. 70, filed June 13, 2017.
6
 Motion for Summary Judgment of Defendants Gurule Properties, Inc. and Linda Gurule (“Gurule Motion for
Summary Judgment”), docket no. 64, filed May 1, 2017.
7
  United States’ Memorandum in Response to Motion for Summary Judgment (“U.S. Opposition to Gurule Motion
for Summary Judgment”), docket no. 69, filed May 30, 2017; Reply Memorandum in Support of Motion for
Summary Judgment of Defendants Gurule Properties, Inc. and Linda Gurule (“Gurule Reply in Support of Motion
for Summary Judgement”), docket no. 71, filed June 13, 2017.
8
    Docket no. 61.
9
    Docket no. 64.



                                                                                                              2
Contents
Undisputed Facts ............................................................................................................................. 3
       Federal Tax Liabilities ........................................................................................................ 4
       Federal Tax Liens ............................................................................................................. 13
       The Subject Property......................................................................................................... 15
       Other Parties to the Lawsuit .............................................................................................. 20
Summary Judgment Standard ....................................................................................................... 26
Discussion ..................................................................................................................................... 27
       The United States’ action is not subject to a Utah State statute of limitations. ................ 27
       The United States is entitled to summary judgment reducing the federal tax assessments
                 against T.J. Enterprises to judgment. .................................................................... 28
       GPI is entitled to summary judgment regarding the Subject Property and the validity of
                 the tax liens against the property. ......................................................................... 29
                 The undisputed material facts establish that T.J. Enterprises does not have an
                             interest in the Subject Property under Utah law. ...................................... 30
                 Because T.J. Enterprises does not have a legal interest in the Subject Property, the
                             United States is not entitled to foreclose the tax liens against the Subject
                             Property. .................................................................................................... 32
       Issues regarding the Deed of Trust assigned to Linda Gurule are moot. .......................... 33
Order…… ..................................................................................................................................... 33

                                                     UNDISPUTED FACTS 10

           1.         T.J. Enterprises was incorporated in Utah by Teddy Gurule in 1997. 11

           2.         Teddy Gurule was the President and sole owner of T.J. Enterprises. 12

           3.         In 2003, T.J. Enterprises began having significant tax related difficulties and other

serious financial problems, which continued until T.J. Enterprises went out of business in 2010. 13




10
  The following Undisputed Facts are taken from the facts asserted in the parties’ briefing. All material facts
asserted by the parties for which no dispute was raised or supported are considered undisputed for purposes of
summary judgment. FED. R. CIV. P. 56(e)(2).
11
   U.S. Motion for Summary Judgment ¶ 25 at 19; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 13.
12
   U.S. Motion for Summary Judgment ¶ 26 at 19; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 13. See also Gurule Motion for Summary
Judgment ¶ 3 at 10; U.S. Opposition to Gurule Motion for Summary Judgment at 6.
13
     Gurule Motion for Summary Judgment ¶ 1 at 16; U.S. Opposition to Gurule Motion for Summary Judgment at 9.



                                                                                                                                                 3
                                         Federal Tax Liabilities

        4.       T.J. Enterprises filed quarterly federal employment tax (Form 941) returns for the

tax periods ending: 6/30/2003, 9/30/2003, 12/31/2003, 3/31/2004, 6/30/2004, 9/30/2004,

12/31/2004, 3/31/2005, 12/31/2005, 3/31/2006, 6/30/2006, 9/30/2006, 12/31/2006, 3/31/2007,

6/30/2007, 9/30/2007, 12/31/2007, 6/30/2009, 9/30/2009, and 3/31/2010. Each of those returns

showed a balance due for the relevant tax period; however, T.J. Enterprises failed to make

payments of those taxes when they were due. 14

        5.       For the quarter ending 12/31/2009, T.J. Enterprises failed to file a quarterly

federal employment tax (Form 941) return. After examination, the IRS assessed the balance due

for that quarter. 15

        6.       On the following dates, a duly-authorized delegate of the Secretary of Treasury

made timely assessments of liability for the unpaid quarterly federal employment taxes,

penalties, and interest as follows: 16

                                      Form 941 Assessments
          Tax Period       Assessment Date               Amount Assessed
        2003 – Q2              8/16/2004     $ 33,103.17 (Tax)
        (Jun. 2003)            8/16/2004        7,448.21 (Late Filing Penalty)
                               8/16/2004        3,310.32 (Fed. Tax Deposit Penalty)
                               8/16/2004        2,151.71 (Failure to Pay Tax Penalty
                               8/16/2004        1,906.78 (Interest)
                               9/20/2004        1,655.16 (Fed. Tax Deposit Penalty)
                              10/15/2007        4,633.13 (Failure to Pay Tax Penalty)

        2003 – Q3               8/16/2004          $ 59,383.60 (Tax)
        (Sept. 2003)            8/16/2004            13,361.31 (Late Filing Penalty)

14
  U.S. Motion for Summary Judgment ¶ 1 at 5; T.J. Enterprises Response to U.S. Motion for Summary Judgment at
4; and Gurule Opposition to U.S. Motion for Summary Judgment at 6.
15
  U.S. Motion for Summary Judgment ¶ 2 at 5; T.J. Enterprises Response to U.S. Motion for Summary Judgment at
4; and Gurule Opposition to U.S. Motion for Summary Judgment at 6.
16
   U.S. Motion for Summary Judgment ¶ 3 at 5-10; T.J. Enterprises Response to U.S. Motion for Summary
Judgment at 4; and Gurule Opposition to U.S. Motion for Summary Judgment at 6.



                                                                                                            4
                8/16/2004     5,938.36 (Fed. Tax Deposit Penalty)
                8/16/2004     2,969.19 (Failure to Pay Tax Penalty)
                8/16/2004     2,530.65 (Interest)
                9/20/2004     2,969.18 (Fed. Tax Deposit Penalty)
               10/15/2007    11,876.72 (Failure to Pay Tax Penalty)
               10/20/2014    59,484.28 (Interest)

2003 – Q4       9/6/2004    $ 79,131.75 (Tax)
(Dec. 2003)     9/6/2004      17,804.64 (Late Filing Penalty)
                9/6/2004       7,913.16 (Fed. Tax Deposit Penalty)
                9/6/2004       3,165.27 (Failure to Pay Tax Penalty)
                9/6/2004       2,595.11 (Interest)
               10/11/2004      3,956.59 (Fed. Tax Deposit Penalty)
               10/15/2007     16,617.67 (Failure to Pay Tax Penalty)
               10/20/2014     78,096.03 (Interest)

2004 – Q1       7/26/2004   $ 52,848.32 (Tax)
(Mar. 2004)     7/26/2004      5,284.83 (Fed. Tax Deposit Penalty)
                7/26/2004        792.72 (Failure to Pay Tax Penalty)
                7/26/2004        593.84 (Interest)
                8/30/2004      2,642.42 (Fed. Tax Deposit Penalty)
               10/15/2007     12,155.70 (Failure to Pay Tax Penalty)
               10/13/2008        246.66 (Failure to Pay Tax Penalty)
               10/17/2011        299.40 (Failure to Pay Tax Penalty)
               10/20/2014     40,688.93 (Interest)

2004 – Q2       11/8/2004    $ 2,500.63 (Tax)
(Jun. 2004)     11/8/2004        250.06 (Fed. Tax Deposit Penalty)
                11/8/2004         50.01 (Failure to Pay Tax Penalty)
                11/8/2004         30.18 (Interest)
                9/20/2004     81,239.02 (Tax from Duplicate Return)
                9/20/2004      8,123.90 (Late Filing Penalty)
                9/20/2004      8,123.90 (Fed. Tax Deposit Penalty)
                9/20/2014        733.51 (Interest)
               10/15/2007     20,884.90 (Failure to Pay Tax Penalty)
               10/13/2008        418.70 (Failure to Pay Tax Penalty)
               10/17/2011      2,487.18 (Failure to Pay Tax Penalty)
               10/20/2014     69,618.14 (Interest Assessed)

2004 – Q3      11/29/2004   $ 63,462.99 (Tax)
(Sept. 2004)   11/29/2004      6,271.03 (Fed. Tax Deposit Penalty)
               11/29/2004        313.55 (Failure to Pay Tax Penalty)
               11/29/2004        248.92 (Interest)
                 1/3/2005      3,135.51 (Fed. Tax Deposit Penalty)
               10/15/2007     15,364.01 (Failure to Pay Tax Penalty)


                                                                       5
              10/13/2008       313.55 (Failure to Pay Tax Penalty)
              10/17/2011     3,449.07 (Failure to Pay Tax Penalty)
              10/20/2014    48,896.97 (Interest)

2004 – Q4      5/26/2005   $ 81,921.26 (Tax)
(Dec. 2004)    5/26/2005      8,891.14 (Late Filing Penalty)
               5/26/2005      6,586.03 (Fed. Tax Deposit Penalty)
               5/26/2005      1,290.91 (Interest)
               3/26/2007      4,826.95 (Fed. Tax Deposit Penalty)
               3/26/2007     48,269.52 (Additional Tax Assessed)
               5/28/2007      2,413.47 (Fed. Tax Deposit Penalty)
              10/15/2007     19,843.95 (Failure to Pay Tax Penalty)
              10/13/2008      5,792.34 (Failure to Pay Tax Penalty)
              10/17/2011      2,896.17 (Failure to Pay Tax Penalty)
              10/20/2014     87,527.63 (Interest)

2005-Q1        5/26/2005    $ 72,048.84 (Tax)
(Mar. 2005)    5/26/2005       2,313.10 (Late Filing Penalty)
               5/26/2005       7,204.88 (Fed. Tax Deposit Penalty)
               5/26/2005         374.53 (Interest)
              10/15/2007      17,339.44 (Failure to Pay Tax Penalty)
              10/20/2014      51,129.10 (Interest)

2005 – Q4      2/11/2008   $ 37,026.42 (Tax)
(Dec. 2005)    2/11/2008      4,207.71 (Late Filing Penalty)
               2/11/2008      1,870.08 (Fed. Tax Deposit Penalty)
               2/11/2008      2,337.62 (Failure to Pay Tax Penalty)
               2/11/2008      3,897.37 (Interest)
               3/17/2008        935.05 (Fed. Tax Deposit Penalty)
              10/17/2011      2,337.61 (Failure to Pay Tax Penalty)
              10/20/2014      9,430.32 (Interest)

2006 – Q1      7/17/2006   $ 74,431.94 (Tax)
(Mar. 2006)    7/17/2006      2,675.08 (Late Filing Penalty)
               7/17/2006        562.23 (Failure to Pay Tax Penalty)
               7/17/2006        584.41 (Interest)
               7/17/2006      1,350.00 (Late Filing Penalty)
              10/30/2006      4,946.79 (Fed. Tax Deposit Penalty)
              10/30/2006         18.11 (Interest)
              10/15/2007        960.00 (Failure to Pay Tax Penalty)
              10/13/2008        720.00 (Failure to Pay Tax Penalty)
              10/20/2014      7,631.08 (Interest)

2006 – Q2     12/03/2007   $ 111,508.00 (Tax)
(Jun. 2006)   12/03/2007      10,658.25 (Late Filing Penalty)


                                                                       6
                12/03/2007     5,947.09 (Fed. Tax Deposit Penalty)
                12/03/2007     4,026.45 (Failure to Pay Tax Penalty)
                12/03/2007     6,578.28 (Interest)
                  1/7/2008     2,368.50 (Fed. Tax Deposit Penalty)
                10/17/2011     7,816.05 (Failure to Pay Tax Penalty)
                10/20/2014    24,341.38 (Interest)

2006 – Q3      12/3/2007     $ 124,849.00 (Tax)
(Sept. 2006)    12/3/2007       26,516.02 (Late Filing Penalty)
                12/3/2007       11,924.88 (Fed. Tax Deposit Penalty)
                12/3/2007       8,249.43 (Failure to Pay Tax Penalty)
                12/3/2007       13,157.48 (Interest)
                 1/7/2008         5,892.45 (Fed Tax Deposit Penalty)
               10/17/2011     21,212.81 (Failure to Pay Tax Penalty)
               10/20/2014       58,289.01 (Interest)

2006 – Q4       12/3/2007    $ 109,054.00 (Tax)
(Dec. 2006)     12/3/2007       24,537.15 (Late Filing Penalty)
                12/3/2007       10,905.36 (Fed. Tax Deposit Penalty)
                12/3/2007        5,997.97 (Failure to Pay Tax Penalty)
                12/3/2007        9,266.00 (Interest)
                 1/7/2008        5,452.70 (Fed. Tax Deposit Penalty)
               10/17/2011       21,265.53 (Failure to Pay Tax Penalty)
               10/20/2014       52,658.70 (Interest)

2007 – Q1       12/3/2007     23,868.20 (Tax)
(Mar. 2007)     12/3/2007      5,145.34 (Late Filing Penalty)
                12/3/2007      2,386.81 (Fed. Tax Deposit Penalty)
                12/3/2007        914.73 (Failure to Pay Tax Penalty)
                12/3/2007      1,364.41 (Interest)
                 1/7/2008      1,143.41 (Fed. Tax Deposit Penalty)
               10/17/2011      4,802.32 (Failure to Pay Tax Penalty)
               10/20/2014     10,822.58 (Interest)

2007 – Q2       12/3/2007    $ 13,880.02 (Tax)
(Jun. 2007)     12/3/2007       1,873.80 (Late Filing Penalty)
                12/3/2007       1,388.00 (Fed. Tax Deposit Penalty)
                12/3/2007         347.00 (Failure to Pay Tax Penalty)
                12/3/2007         437.53 (Interest)
                 1/7/2008         694.00 (Fed. Tax Deposit Penalty)
               10/17/2011       3,123.00 (Failure to Pay Tax Penalty)
               10/20/2014       6,002.69 (Interest)

2007 – Q3      12/17/2007    $ 39,715.08 (Tax)
(Sept. 2007)   12/17/2007         201.71 (Failure to Pay Tax Penalty)


                                                                         7
               12/17/2007        208.84 (Interest)
                3/31/2008      2,873.35 (Fed. Tax Deposit Penalty)
               10/17/2011      3,044.39 (Failure to Pay Tax Penalty)
               10/20/2014      5,020.70 (Interest)

2007 – Q4      06/30/2008   $ 41,204.27 (Tax)
(Dec. 2007)    06/30/2008      1,257.21 (Late Filing Penalty)
               06/30/2008        698.45 (Failure to Pay Tax Penalty)
               06/30/2008        780.76 (Interest)
                7/21/2008      3,130.66 (Fed. Tax Deposit Penalty)
                7/21/2008        139.69 (Failure to Pay Tax Penalty)
                7/21/2008         88.12 (Interest)
               10/17/2011      6,146.38 (Failure to Pay Tax Penalty)
               10/20/2014      9,224.53 (Interest)

2009 – Q2       8/31/2009     $ 83,549.58 (Tax)
(Jun. 2009)     8/31/2009        2,318.90 (Fed. Tax Deposit Penalty)
               10/20/2014          417.05 (Interest)
2009 – Q3      12/07/2009     $ 58,343.62 (Tax)
(Sept. 2009)   12/07/2009        4,144.64 (Fed. Tax Deposit Penalty)
               10/20/2014          665.23 (Interest)

2009 – Q4       11/1/2010   $ 117,625.04 (Tax)
(Dec. 2009)     11/1/2010     24,188.38 (Late Filing Penalty)
                11/1/2010      5,375.19 (Failure to Pay Tax Penalty)
                11/1/2010      4,014.12 (Interest)
               12/14/2011     10,766.35 (Fed. Tax Deposit Penalty)
               10/17/2011      5,912.72 (Failure to Pay Tax Penalty)
               10/15/2012      6,450.23 (Failure to Pay Tax Penalty)
               10/20/2014     21,170.61 (Interest)
               10/20/2014      9,137.83 (Failure to Pay Tax Penalty)

2010 – Q1       6/21/2010   $ 152,308.05 (Tax)
(Mar. 2010)     6/21/2010         21.74 (Failure to Pay Tax Penalty)
                6/21/2010         12.42 (Interest)
               10/17/2011        326.09 (Failure to Pay Tax Penalty)
               10/15/2012        195.65 (Failure to Pay Tax Penalty)
               10/20/2014        378.16 (Interest)




                                                                       8
        7.      Despite timely notice and demand for payment of the tax assessments described

above, T.J. Enterprises has neglected or refused to make full payment of the assessed amounts to

the United States. 17

        8.      T.J. Enterprises filed federal unemployment tax (Form 940) returns for the 2007

and 2010 tax years. Each of those returns showed a balance due for the relevant tax period;

however, T.J. Enterprises failed to make payments of those taxes when they were due. 18

        9.      On the following dates, a duly-authorized delegate of the Secretary of Treasury

made timely assessments of liability for the unpaid federal unemployment taxes, penalties, and

interest as follows: 19

                                  Form 940 Assessments
         Tax Period        Assessment Date             Amount Assessed
       2007                    4/14/2008             $ 2,598.49 (Tax)
                               4/14/2008                 116.93 (Late Filing Penalty)
                               4/14/2008                 259.84 (Fed. Tax Deposit Penalty)
                               4/14/2008                 38.98 (Failure to Pay Tax Penalty)
                               4/14/2008                  37.65 (Interest)
                               5/19/2008                 129.92 (Fed. Tax Deposit Penalty)
                                2/2/2009                159.78 (Failure to Pay Tax Penalty)
                                2/2/2009                 104.41 (Interest)
                                2/1/2010                 510.14 (Additional Tax Assessed)
                                2/1/2010                  25.51 (Late Filing Penalty)
                                2/1/2010                  55.78 (Interest)
                              10/17/2011                 24.64 (Failure to Pay Tax Penalty)
                              10/15/2012                 12.69 (Failure to Pay Tax Penalty)
                              10/20/2014                 102.68 (Interest)

       2010                     3/7/2011             $ 6,708.16 (Tax)
                                3/7/2011                  6.32 (Failure to Pay Tax Penalty)
                                3/7/2011                   1.82 (Interest)

17
   U.S. Motion for Summary Judgment ¶ 4 at 10; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 4; and Gurule Opposition to U.S. Motion for Summary Judgment at 6.
18
   U.S. Motion for Summary Judgment ¶ 5 at 10; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 4; and Gurule Opposition to U.S. Motion for Summary Judgment at 6.
19
  U.S. Motion for Summary Judgment ¶ 6 at 10-11; T.J. Enterprises Response to U.S. Motion for Summary
Judgment at 4; and Gurule Opposition to U.S. Motion for Summary Judgment at 6.



                                                                                                               9
                               10/15/2012                 59.99 (Failure to Pay Tax Penalty)
                               10/20/2014                  83.05 (Interest)
                               10/20/2014                 91.57 (Failure to Pay Tax Penalty)

        10.      Despite timely notice and demand for payment of the tax assessments described

above, T.J. Enterprises has neglected or refused to make full payment of the assessed amounts to

the United States. 20

        11.      T.J. Enterprises filed a federal corporation income tax (Form 1120) return for the

2008 tax year. T.J. Enterprises’ Form 1120 showed a balance due for the relevant tax period;

however, T.J. Enterprises failed to make payments of those taxes when they were due. 21

        12.      On the following dates, a duly-authorized delegate of the Secretary of Treasury

made timely assessments of liability for the unpaid federal income taxes, penalties, and interest

as follows: 22

                                    Form 1120 Assessments
        Tax Period         Assessment Date             Amount Assessed
       2008               11/30/2009           $ 178.00 (Late Filing Penalty)
                          10/20/2014              33.86 (Interest)

        13.      Despite timely notice and demand for payment of the tax assessments described

above, T.J. Enterprises has neglected or refused to make full payment of the assessed amounts to

the United States. 23




20
   U.S. Motion for Summary Judgment ¶ 7 at 11; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 4; and Gurule Opposition to U.S. Motion for Summary Judgment at 6.
21
   U.S. Motion for Summary Judgment ¶ 8 at 12; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 4; and Gurule Opposition to U.S. Motion for Summary Judgment at 6.
22
   U.S. Motion for Summary Judgment ¶ 9 at 12; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 4; and Gurule Opposition to U.S. Motion for Summary Judgment at 6.
23
   U.S. Motion for Summary Judgment ¶ 10 at 12; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 4; and Gurule Opposition to U.S. Motion for Summary Judgment at 6.



                                                                                                           10
        14.     For the tax period ending 12/31/2006, T.J. Enterprises failed to file Form W-2s

for its employees, as required by 26 U.S.C. § 6051. 24

        15.     Pursuant to 26 U.S.C. § 6721(e), the IRS made a timely assessment of liability for

the unpaid Section 6721 penalty as follows: 25

                                     26 U.S.C. § 6721 Penalty
        Tax Period         Assessment Date               Amount Assessed
       Dec. 2006              1/4/2010       $ 188,473.90 (Civil Penalty)
                             10/20/2014         32,407.15 (Interest)

        16.     Despite timely notice and demand for payment of the tax assessments described

above, T.J. Enterprises has neglected or refused to make full payment of the assessed amounts to

the United States. 26

        17.     T.J. Enterprises made a request for installment agreement on May 12, 2005,

which the IRS accepted on October 24, 2005. 27

        18.     The installment agreement was terminated in April 2006 after T.J. Enterprises

failed to make payment, and notice of the termination of the installment agreement was sent to

T.J. Enterprises on April 8, 2006. 28

        19.     As of April 28, 2017, the outstanding balances of the assessments against T.J.

Enterprises are as follows: 29


24
   U.S. Motion for Summary Judgment ¶ 11 at 12; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 4; and Gurule Opposition to U.S. Motion for Summary Judgment at 6.
25
   U.S. Motion for Summary Judgment ¶ 12 at 13; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 4; and Gurule Opposition to U.S. Motion for Summary Judgment at 6.
26
   U.S. Motion for Summary Judgment ¶13 at 13; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 4; and Gurule Opposition to U.S. Motion for Summary Judgment at 6.
27
   U.S. Motion for Summary Judgment ¶ 14 at 13; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 4; and Gurule Opposition to U.S. Motion for Summary Judgment at 6.
28
   U.S. Motion for Summary Judgment ¶ 15 at 13; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 4; and Gurule Opposition to U.S. Motion for Summary Judgment at 6.
29
   U.S. Motion for Summary Judgment ¶ 16 at 14; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 4; and Gurule Opposition to U.S. Motion for Summary Judgment at 6.



                                                                                                           11
                     Tax Type            Tax Period       Outstanding Balance
                  Form 941               6/30/2003         $25,271.10
                                         9/30/2003        $172,854.39
                                        12/31/2003        $228,178.58
                                         3/31/2004        $116,101.89
                                         6/30/2004        $208,962.58
                                         9/30/2004        $149,291.93
                                        12/31/2004        $277,148.27
                                         3/31/2005        $161,042.66
                                        12/31/2005         $47,659.83
                                         3/31/2006         $28,442.35
                                         6/30/2006        $118,990.69
                                         9/30/2006        $286,821.25
                                        12/31/2006        $260,707.01
                                         3/31/2007         $53,907.87
                                         6/30/2007         $30,248.66
                                         9/30/2007         $26,201.76
                                        12/31/2007         $53,859.99
                                         6/30/2009          $2,872.62
                                         9/30/2009          $4,858.00
                                        12/31/2009        $212,086.27
                                         3/31/2010          $3,410.08

                  Form 940                    2007            $797.41
                                              2010            $974.91

                  Form 1120                   2008            $252.78

                  § 6721 Penalty        12/31/2006        $240,825.76

        20.     The total outstanding balance of the assessments against T.J. Enterprises at issue

in this lawsuit is $2,711,768.64, as of April 28, 2017. 30

        21.     T.J. Enterprises does not dispute the assessments or balances due for any of the

tax periods at issue in this case. 31




30
   U.S. Motion for Summary Judgment ¶ 17 at 15; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 4; and Gurule Opposition to U.S. Motion for Summary Judgment at 6.
31
   U.S. Motion for Summary Judgment ¶ 18 at 15; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 4; and Gurule Opposition to U.S. Motion for Summary Judgment at 6.



                                                                                                           12
                                            Federal Tax Liens

        22.     Despite timely notice and demand for payment of the tax assessments for each of

the tax periods at issue in this matter, T.J. Enterprises neglected or refused to make full payment

of the assessed amounts to the United States. 32

        23.     As a result of T.J. Enterprises’ failure to pay the employment taxes,

unemployment taxes, income taxes, and civil penalties described above, and in order to provide

notice to third parties entitled to notice of the statutory liens under 26 U.S.C. § 6323, the IRS

filed Notices of Federal Tax Liens (“NFTL”) regarding the tax assessments with the County

Recorder of Salt Lake County, Utah. 33

        24.     The United States filed and re-filed its NFTLs pursuant to 26 U.S.C. § 6323 as

follows: 34

                                              NFTL Filings

                Tax Type            Tax Period         Filing Date      Refiling Date
              Form 941              6/30/2003          9/15/2004*        11/22/2013
                                    9/30/2003          9/15/2004*        11/22/2013
                                   12/31/2003           1/14/2005        11/22/2013
                                    3/31/2004          9/15/2004*         9/30/2013
                                    6/30/2004           1/14/2005         7/25/2014
                                    9/30/2004           1/14/2005         7/25/2014
                                   12/31/2004           6/21/2005         7/25/2014
                                    3/31/2005           6/21/2005         7/25/2014
                                   12/31/2005           3/20/2008
                                    3/31/2006           10/9/2007
                                    6/30/2006           3/18/2008
                                    9/30/2006           3/18/2008
                                   12/31/2006           3/18/2008

32
   U.S. Motion for Summary Judgment ¶ 19 at 15; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 5; and Gurule Opposition to U.S. Motion for Summary Judgment at 8.
33
   U.S. Motion for Summary Judgment ¶ 20 at 16; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 6; and Gurule Opposition to U.S. Motion for Summary Judgment at 8.
34
   U.S. Motion for Summary Judgment ¶ 21 at 16-17; T.J. Enterprises Response to U.S. Motion for Summary
Judgment at 6; and Gurule Opposition to U.S. Motion for Summary Judgment at 9.



                                                                                                           13
                                      3/31/2007            3/18/2008
                                      6/30/2007            3/18/2008
                                      9/30/2007            3/18/2008
                                     12/31/2007            7/30/2008
                                      6/30/2009            1/11/2010
                                      9/30/2009            1/25/2010
                                     12/31/2009            12/6/2010
                                      3/31/2010             9/3/2010

               Form 940             2007                   7/30/2008
                                    2010                    4/4/2011

               Form 1120            2008                    2/7/2011

               § 6721 Penalty       12/31/2006              3/4/2010
              * A revised NFTL was filed on September 14, 2009 for the tax periods ending
              6/30/2003, 9/30/2003, and 3/31/2004 to correct the assessment dates listed in the
              original NFTLs

        25.      In order to provide additional notice to potential subsequent purchasers and third

parties entitled to notice of the statutory liens under 26 U.S.C. § 6323, the IRS filed Notices of

Federal Tax Liens and NFTL re-filings as to Gurule Properties, as alter ego, nominee, or

transferee of T.J. Enterprises, regarding the tax assessments with the County Recorder of Salt

Lake County, Utah, as follows: 35

                                         Nominee NFTL Filings

                 Tax Type             Tax Period          Filing Date       Refiling Date
               Form 941               6/30/2003         9/9/2008            12/1/2014
                                      9/30/2003         9/9/2008            12/1/2014
                                     12/31/2003         9/9/2008            12/1/2014
                                      3/31/2004         9/9/2008            12/1/2014
                                      6/30/2004         9/9/2008            12/1/2014
                                      9/30/2004         9/9/2008            12/1/2014
                                     12/31/2004         9/9/2008            12/1/2014
                                      3/31/2005         9/9/2008            12/1/2014
                                     12/31/2005         9/9/2008
                                      3/31/2006         9/9/2008
                                      6/30/2006         9/9/2008

35
   U.S. Motion for Summary Judgment ¶ 22 at 17-18; T.J. Enterprises Response to U.S. Motion for Summary
Judgment at 6; and Gurule Opposition to U.S. Motion for Summary Judgment at 9.



                                                                                                          14
                                       9/30/2006       9/9/2008
                                      12/31/2006       9/9/2008
                                       3/31/2007       9/9/2008
                                       6/30/2007       9/9/2008
                                       9/30/2007       9/9/2008
                                      12/31/2007       9/9/2008

                 Form 940            2007              9/9/2008

                 Form 1120           2008              3/7/2011

                                            The Subject Property

           26.     The Subject Property consists of one parcel of real property located at 480 West

Century Drive, Murray, Utah 84123. 36

           27.     The Subject Property is more-particularly described in Paragraph 27 of the United

States Complaint.37

           28.     Prior to the purchase of the Subject Property, T.J. Enterprises leased commercial

space for approximately $1,700 per month. 38

           29.     In or about July 2005, Teddy Gurule’s mother (Linda Gurule) was attending a

church which is located immediately adjacent to the Subject Property and “300 yards or so” from

the property T.J. Enterprises was renting at the time. 39

           30.     Linda Gurule observed a sign placard with words to the effect that the building

was for sale by the owner. 40



36
   U.S. Motion for Summary Judgment ¶ 23 at 19; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 13. See also Gurule Motion for Summary
Judgment ¶ 1 at 10; U.S. Opposition to Gurule Motion for Summary Judgment at 6.
37
   U.S. Motion for Summary Judgment ¶ 24 at 19; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 13.
38
   U.S. Motion for Summary Judgment ¶ 27 at 19; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 13.
39
     Gurule Motion for Summary Judgment ¶ 6 at 11; U.S. Opposition to Gurule Motion for Summary Judgment at 6.
40
     Gurule Motion for Summary Judgment ¶ 7 at 11; U.S. Opposition to Gurule Motion for Summary Judgment at 7.



                                                                                                             15
           31.     Linda Gurule asked Teddy Gurule to make contact with the owner and see if they

(Linda and Teddy) could negotiate agreeable terms for the purchase with the owner. 41

           32.     Linda Gurule and Teddy Gurule were involved in negotiating the purchase of the

Subject Property from RDLC Management and, on July 27, 2005, Teddy Gurule signed a Note,

Deed of Trust and Assignment of Rents, and other documents related to the purchase of the

Subject Property on behalf of “Gurule Properties, Inc.” 42

           33.     The purchase price for the Subject Property was $310,000. 43

           34.     Linda Gurule’s husband, Barry Wickel, provided the initial down-payment to

RDLC Management in the amount of $30,000. 44

           35.     T.J. Enterprises neither paid nor provided any of the money used by GPI for the

down payment paid to RDLC Management. 45

           36.     GPI was incorporated on July 28, 2005. 46

           37.     Linda Gurule is the sole shareholder of GPI. 47

           38.     Linda Gurule and Teddy Gurule are Officers of GPI. 48


41
     Gurule Motion for Summary Judgment ¶ 9 at 11; U.S. Opposition to Gurule Motion for Summary Judgment at 7.
42
   U.S. Motion for Summary Judgment ¶ 28 at 19; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 15. See also U.S. Motion for Summary
Judgment, Ex. RW-45, Note; id., Ex. RW-39, Deed of Trust and Assignment of Rents; id., Ex. RW-49, Seller’s
Purchaser’s Statement; id., Ex. RW-20, GPI Dep. at 63:8-13. See also Gurule Motion for Summary Judgment ¶ 10 at
11; U.S. Opposition to Gurule Motion for Summary Judgment at 7.
43
     Gurule Motion for Summary Judgment ¶ 17 at 12; U.S. Opposition to Gurule Motion for Summary Judgment at 8.
44
   Gurule Motion for Summary Judgment ¶ 19 at 13; U.S. Opposition to Gurule Motion for Summary Judgment at 8.
See also Gurule Motion for Summary Judgment, Ex. D-4, Deposition Transcript of Linda Gurule at 26-27.
45
     Gurule Motion for Summary Judgment ¶ 24 at 14; U.S. Opposition to Gurule Motion for Summary Judgment at 8.
46
   U.S. Motion for Summary Judgment ¶ 29 at 19; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 19. See also U.S. Motion for Summary
Judgment, Ex. RW-32, Articles of Incorporation.
47
     Gurule Motion for Summary Judgment ¶ 12 at 12; U.S. Opposition to Gurule Motion for Summary Judgment at 7.
48
   U.S. Motion for Summary Judgment ¶ 30 at 20; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 20. See also Gurule Motion for Summary
Judgment ¶ 14; U.S. Opposition to Gurule Motion for Summary Judgment at 7.



                                                                                                             16
           39.     Linda Gurule, Teddy Gurule, and Teddy’s wife (Linda Gurule) are Directors of

GPI. 49

           40.     The Subject Property was purchased through a contract and the execution of a

Note with RDLC Management (“RDLC Management Note”). 50

           41.     On August 5, 2005, GPI, by and through Ted Gurule, executed the RDLC

Management Note for payment of the balance of the purchase price of $280,000. 51

           42.     On August 5, 2005, RDLC Management executed and delivered a Warranty Deed

in favor and for the benefit of GPI, which was recorded with in the office of the Salt Lake Count

Recorder on August 5, 2005, at 3:56 p.m. 52

           43.     On August 5, 2005, GPI executed and delivered a Deed of Trust and Assignment

of Rents in favor of RDLC Management to secure payment due under the Note, which was

recorded in the office of the Salt Lake County Recorder on August 5, 2005 at the same time as

the Warranty Deed. 53

           44.     T.J. Enterprises paid no money to RDLC Management for any purpose on August

5, 2005, or to anyone else in connection with the purchase of the Subject Property. 54




49
   U.S. Motion for Summary Judgment ¶ 30 at 20; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 20. See also Gurule Motion for Summary
Judgment ¶ 13; U.S. Opposition to Gurule Motion for Summary Judgment at 7.
50
   U.S. Motion for Summary Judgment ¶ 33 at 20; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 21.
51
     Gurule Motion for Summary Judgment ¶ 20 at 13; U.S. Opposition to Gurule Motion for Summary Judgment at 8.
52
     Gurule Motion for Summary Judgment ¶ 21 at 13; U.S. Opposition to Gurule Motion for Summary Judgment at 8.
53
     Gurule Motion for Summary Judgment ¶ 22 at 13; U.S. Opposition to Gurule Motion for Summary Judgment at 8.
54
   Gurule Motion for Summary Judgment ¶¶ 23, 25 at 14; U.S. Opposition to Gurule Motion for Summary Judgment
at 8.



                                                                                                             17
        45.     T.J. Enterprises had no agreement, written or otherwise, with RDLC Management

or GPI in connection with the purchase of the Subject Property. 55

        46.     T.J. Enterprises never held title to the Subject Property in its own name and never

transferred the Subject Property to GPI. 56

        47.     In addition to acting on GPI’s behalf in purchasing the Subject Property, Teddy

Gurule had signature authority on GPI’s bank account, filed GPI’s federal tax returns, and signed

documents that purported to encumber the Subject Property. 57

        48.     GPI engaged in no business activities other than holding title to the Subject

Property, and nobody other than T.J. Enterprises has occupied the property since GPI obtained

title to the Subject Property. 58

        49.     The terms of repayment for the $280,000 RDLC Management Note required

monthly payments of $2,000 and bi-annual balloon payments of $30,000, for a total of $84,000

per year. 59

        50.     Payments on the RDLC Management Note were made through First American
                  60
Title Company.




55
   Gurule Motion for Summary Judgment ¶¶ 26-27 at 14; U.S. Opposition to Gurule Motion for Summary Judgment
at 8.
56
   Gurule Motion for Summary Judgment ¶¶ 33-34 at 15; U.S. Opposition to Gurule Motion for Summary Judgment
at 8.
57
   U.S. Motion for Summary Judgment ¶ 31 at 20; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 20.
58
   U.S. Motion for Summary Judgment ¶ 32 at 20; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 20.
59
   U.S. Motion for Summary Judgment ¶ 34 at 20; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 21.
60
   U.S. Motion for Summary Judgment ¶ 35 at 20; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 21.



                                                                                                           18
           51.     T.J. Enterprises and GPI entered into two commercial lease agreements for the

Subject Property, under which T.J. Enterprises contracted to make regular monthly rent

payments to GPI in the amount of $7,007.49. The lease agreements covered the time period of

August 5, 2005 through December 31, 2009. During this time, T.J. Enterprises often made rent

payments by making payments on the RDLC Management Note directly to First American Title

Company. 61

           52.     During the period from August 2005 through 2008, T.J. Enterprises paid at least

$262,263 towards the RDLC Management Note. 62

           53.     GPI’s income tax returns for 2005 through 2008 show the amount of money paid

from T.J. Enterprises towards the RDLC Management Note as income. 63

           54.     GPI has since filed amended income tax returns for 2005 through 2008, claiming

that no income was received by GPI for those years and stating that “Gurule Properties received

no income/rent. The rent was paid to the title company.” 64

           55.     T.J. ceased all business operations sometime in 2010. 65



61
   U.S. Motion for Summary Judgment ¶ 36 at 21; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 22-3. See also U.S. Motion for Summary
Judgment, Ex. RW-24, Responses to Interrogatories at 3; id., Ex. RW-25, Responses to Interrogatories at 3; id., Ex.
RW-48, Correspondence and Ledger from RDLC Management; id., Ex. RW-28 and RW-46, Commercial Leases.
62
   U.S. Motion for Summary Judgment ¶ 37 at 21; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 24-6. GPI See also U.S. Motion for
Summary Judgment, Ex. RW-40 to RW-44, GPI’s Corporate Income Tax Returns for Years 2005-2008; id., Ex.
RW-20, GPI Dep. at 35:17-46:25.
63
   U.S. Motion for Summary Judgment ¶ 38 at 21; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 26. See also U.S. Motion for Summary
Judgment, Ex. RW-40 to RW-44, GPI’s Corporate Income Tax Returns for Years 2005-2008; id., Ex. RW-20, GPI
Dep. at 35:17-46:25.
64
   U.S. Motion for Summary Judgment ¶ 39 at 21; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 27. See also U.S. Motion for Summary
Judgment, Ex. RW-33 to RW-38, Amended Income Tax Returns. The explanation for GPI’s amended zero-income
returns can be found at Ex. RW-37 and RW-38 at 2.
65
     Gurule Motion for Summary Judgment ¶ 5 at 10; U.S. Opposition to Gurule Motion for Summary Judgment at 6.



                                                                                                                 19
        56.      Prior to its dissolution and during the time that it occupied the Subject Property,

T.J. Enterprises paid utility bills, property taxes, and upkeep and maintenance expenses related to

the Subject Property as required under its lease agreement. 66

        57.      Prior to its dissolution, T.J. Enterprises enjoyed exclusive use of the Subject

Property. 67

                                      Other Parties to the Lawsuit

        58.      T.J. Enterprises, GPI, and Linda Gurule are the main defendants in this action. All

other defendants were named by the United States pursuant to 26 U.S.C. § 7403(b) as parties that

may claim an interest in the Subject Property. 68

        59.      Linda Gurule has asserted that she has a secured interest in the Subject Property. 69

        60.      Both Linda Gurule and Teddy Gurule’s brother (Terry Gurule) testified at length

that they loaned tens of thousands of dollars to T.J. Enterprises over the years. 70

        61.      Linda Gurule’s purported interest in the property is based upon a Deed of Trust,

Assignment of Deed of Trust, and Affidavit of Correction to Deed of Trust. 71




66
   U.S. Motion for Summary Judgment ¶ 40 at 21; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 27-8. See also U.S. Motion for Summary
Judgment, Ex. RW-24, T.J. Enterprises Responses to Interrogatories at 4-5, 10; id., Ex. RW-25 GPI Responses to
Interrogatories at 3-4; id., Ex. RW-28 and RW-46, Commercial Leases.
67
   U.S. Motion for Summary Judgment ¶ 41 at 21; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 28-9.
68
   U.S. Motion for Summary Judgment ¶ 42 at 22; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 29.
69
   U.S. Motion for Summary Judgment ¶ 43 at 22; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 29.
70
   U.S. Motion for Summary Judgment ¶ 48 at 23; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 31.
71
   U.S. Motion for Summary Judgment ¶ 44 at 22; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 29.



                                                                                                            20
           62.     Terry Gurule worked as an employee at T.J. Enterprises. 72 While working at T.J.

Enterprises, he was owed wages and un-reimbursed business expenses from T.J. Enterprises. 73

           63.     Terry Gurule was severely injured in a motorcycle accident and received a cash

settlement from a claim arising from injuries he sustained in the accident. 74

           64.     From the proceeds of the settlement, Terry Gurule made a series of loans to T.J.

Enterprises. 75

           65.     Terry Gurule purchased a residential property by taking out a mortgage in his own

name and on his own credit. The purpose of the purchase of the residential property was to

provide a place for Teddy Gurule and his wife, Jennifer, to live with the agreement that Teddy

and Jennifer would make all of the mortgage payments, and pay all other expenses associated

with the residential property, holding Terry Gurule harmless from the risk of foreclosure or loss

of the property. 76

           66.     In 2008, Terry Gurule perceived that T.J. Enterprises was having serious financial

problems, including tax problems. 77

           67.     Concerned about being repaid for the loans, Terry Gurule obtained a Deed of

Trust form from the internet and modified it. 78



72
     Gurule Motion for Summary Judgment ¶ 2 at 17; U.S. Opposition to Gurule Motion for Summary Judgment at 9.
73
     Gurule Motion for Summary Judgment ¶ 6 at 17; U.S. Opposition to Gurule Motion for Summary Judgment at 9.
74
     Gurule Motion for Summary Judgment ¶¶ 3-4 at 17; U.S. Opposition to Gurule Motion for Summary Judgment at
9.
75
     Gurule Motion for Summary Judgment ¶ 5 at 17; U.S. Opposition to Gurule Motion for Summary Judgment at 9.
76
  Gurule Motion for Summary Judgment ¶¶ 7-8 at 17-18; U.S. Opposition to Gurule Motion for Summary
Judgment at 9.
77
   Gurule Motion for Summary Judgment ¶ 10 at 18; U.S. Opposition to Gurule Motion for Summary Judgment at
10.
78
  Gurule Motion for Summary Judgment ¶ 11 at 18; U.S. Opposition to Gurule Motion for Summary Judgment at
10. See also Gurule Motion for Summary Judgment, Ex. D-13 Deposition of Terry Gurule at 40-49; id., D-14, Deed
of Trust.



                                                                                                             21
        68.      The Deed of Trust identifies Terry Gurule as the “lender.” “T.J. Enterprises and

Acoustical (A.K.A. Gurule Properties, Inc.)” as the “borrower,” and secures repayment of

$350,000 plus interest against the Subject Property. 79

        69.      Terry Gurule is not a lawyer and did not seek or receive any legal assistance or

advice in preparing the Deed of Trust. 80

        70.      Terry Gurule demanded that Ted Gurule, Linda Gurule, and Jennifer Gurule sign

the Deed of Trust so he could record it and secure repayment of his money and the value of the

residential property in the event it was lost. 81

        71.      On March 17, 2008, Teddy Gurule as an agent for T.J. Enterprises, and Jennifer

Gurule and Linda Gurule, each as individuals, signed the Deed of Trust, as prepared by Terry

Gurule. 82

        72.      The Deed of Trust was recorded on the records of the Salt Lake County Recorder

on March 18, 2008. 83




79
   U.S. Motion for Summary Judgment ¶ 45 at 22; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 29.
80
  Gurule Motion for Summary Judgment ¶ 12 at 18; U.S. Opposition to Gurule Motion for Summary Judgment at
10.
81
  Gurule Motion for Summary Judgment ¶ 15 at 19; U.S. Opposition to Gurule Motion for Summary Judgment at
10.
82
   Gurule Motion for Summary Judgment ¶ 16 at 19; U.S. Opposition to Gurule Motion for Summary Judgment at
10. See also U.S. Motion for Summary Judgment ¶ 45 at 22; T.J. Enterprises Response to U.S. Motion for Summary
Judgment at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 29.
83
   Gurule Motion for Summary Judgment ¶ 17 at 19; U.S. Opposition to Gurule Motion for Summary Judgment at
10.



                                                                                                             22
        73.     On August 25, 2011, Terry Gurule prepared and executed an Assignment of Deed

of Trust that assigns original “Deed of Trust from T.J. Enterprises & Acoustical, Inc.” to “Linda

Lee Roach, aka Linda Lee Gurule.” 84

        74.     At that time, Terry Gurule was in need of money to fund his bankruptcy case, and

believed the Deed of Trust to be essentially worthless because of federal tax liens or other debts,

and made the assignment to Linda Gurule in exchange for payment of $3,000. 85

        75.     The Assignment of Deed of Trust was recorded on the records of the Salt Lake

County Recorder on August 25, 2011. 86

        76.     The $3,000 consideration for the Assignment was paid in full by Linda Gurule. 87

        77.     On December 14, 2014, T.J. Enterprises, Teddy Gurule, GPI, and Linda Gurule

executed and recorded an Affidavit of Correction to Deed of Trust. 88

        78.     The Affidavit of Correction to Deed of Trust was signed by Teddy Gurule and

Linda Gurule on December 18, 2014 to change the identity of the “borrower” in the original

Deed of Trust and Assignment of Deed of Trust from T.J. Enterprises to GPI. 89




84
  Gurule Motion for Summary Judgment ¶ 19 at 19; U.S. Opposition to Gurule Motion for Summary Judgment at
10. Gurule Motion for Summary Judgment, Ex. D-15, Assignment of Deed of Trust. See also U.S. Motion for
Summary Judgment ¶ 46 at 22; T.J. Enterprises Response to U.S. Motion for Summary Judgment at 7-8; and Gurule
Opposition to U.S. Motion for Summary Judgment at 30.
85
   Gurule Motion for Summary Judgment ¶ 20 at 19-20; U.S. Opposition to Gurule Motion for Summary Judgment
at 10.
86
  Gurule Motion for Summary Judgment ¶ 21 at 20; U.S. Opposition to Gurule Motion for Summary Judgment at
11.
87
  Gurule Motion for Summary Judgment ¶ 22 at 20; U.S. Opposition to Gurule Motion for Summary Judgment at
11.
88
   Gurule Motion for Summary Judgment ¶ 23 at 20; U.S. Opposition to Gurule Motion for Summary Judgment at
11.
89
   U.S. Motion for Summary Judgment ¶ 47 at 22; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 30-1. See also U.S. Motion for Summary
Judgment, Ex. RW-31, Affidavit of Correction to Deed of Trust.



                                                                                                             23
        79.      The debt owed by T.J. Enterprises to Terry Gurule has not been fully satisfied. 90

        80.      Neither Linda Gurule nor Terry Gurule ever loaned money to GPI. 91

        81.      RDLC Management was named as a defendant in this matter under 26 U.S.C.

§ 7403(b) as a party that may claim an interest in the Subject Property. On May 6, 2015, RDLC

Management filed a document with the Court stating that its Note had been paid in full and that it

had no interest in the Subject Property. 92

        82.      The State of Utah, Tax Commission, was named as a defendant in this matter

under 26 U.S.C. § 7403(b) as a party that may claim an interest in the Subject Property. On April

21, 2015, State of Utah, Tax Commission, filed a Disclaimer of Interest, stating that the State has

no interest in the Subject Property. 93

        83.      The State of Utah, Department of Workforce Services, was named as a defendant

in this matter under 26 U.S.C. § 7403(b) as a party that may claim an interest in the Subject

Property. On May 27, 2015, the State of Utah, Department of Workforce Services, filed a

Disclaimer of Interest, stating that the State has no interest in the Subject Property. 94




90
  Gurule Motion for Summary Judgment ¶ 25 at 20; U.S. Opposition to Gurule Motion for Summary Judgment at
12. The parties dispute the amount of money loaned and the amount currently outstanding; however, there is no
dispute that Terry Gurule loaned T.J. Enterprises some amount of money that has not been repaid. See U.S. Motion
for Summary Judgment, Ex. RW-22, Deposition of Terry Gurule at 41:2-45:22.
91
   U.S. Motion for Summary Judgment ¶ 49 at 23; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 31.
92
   U.S. Motion for Summary Judgment ¶ 50 at 23; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 32.
93
   U.S. Motion for Summary Judgment ¶ 51 at 23; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 32.
94
   U.S. Motion for Summary Judgment ¶ 52 at 23; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 32-3.



                                                                                                               24
        84.     Salt Lake County, Utah was named as a defendant in this matter under 26 U.S.C.

§ 7403(b) as a party that may claim an interest in the Subject Property. On March 8, 2017, the

County and the United States stipulated as to the priority of the parties’ respective liens. 95

        85.     The Workers Compensation Fund of Utah was named as a defendant in this

matter under 26 U.S.C. § 7403(b) as a party that may claim an interest in the Subject Property.

The Workers Compensation Fund of Utah disclaimed interest in the Subject Property and was

granted dismissal from this action. 96

        86.     Certified Reprographics, Inc. was named as a defendant in this matter under 26

U.S.C. § 7403(b) as a party that may claim an interest in the Subject Property. Certified

Reprographics claims an interest in the Subject Property by virtue of a judgment lien recorded

upon the property on October 22, 2012. 97

        87.     Checkline, Inc. d/b/a Check Max, and New Hampshire Insurance Company, a

member company of American International Group, Inc. were named as defendants in this matter

under 26 U.S.C. § 7403(b) as a party that may claim an interest in the Subject Property. After

failing to respond to the United States’ Complaint, default was entered against them on

September 12, 2016. The United States filed a Motion for Entry of Default Judgment against

these two entities, which has been granted. 98




95
   U.S. Motion for Summary Judgment ¶ 53 at 24; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 33.
96
   U.S. Motion for Summary Judgment ¶ 54 at 24; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 33.
97
   U.S. Motion for Summary Judgment ¶ 55 at 24; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 33.
98
   U.S. Motion for Summary Judgment ¶ 56 at 24; T.J. Enterprises Response to U.S. Motion for Summary Judgment
at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 33-4.



                                                                                                           25
            88.      Savage Scaffold & Equipment, Inc. was named as a defendant in this matter under

26 U.S.C. § 7403(b) as a party that may claim an interest in the Subject Property. On July 27,

2016, Savage Scaffold filed a disclaimer of interest with the Court, stating that it has no interest

in the Subject Property. 99

                                   SUMMARY JUDGMENT STANDARD

            Summary judgment is appropriate if “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” 100 “By its very terms, this standard

provides that the mere existence of some alleged factual dispute between the parties will not

defeat an otherwise properly supported motion for summary judgment; the requirement is that

there be no genuine issue of material fact.” 101 A factual dispute is genuine when “there is

sufficient evidence on each side so that a rational trier of fact could resolve the issue either

way.” 102 “As to materiality, the substantive law will identify which facts are material.” 103 “Only

disputes over facts that might affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” 104 “Factual disputes that are irrelevant or

unnecessary will not be counted.” 105 In determining whether there is a genuine dispute as to a

material fact, the court should “view the factual record and draw all reasonable inferences

therefrom most favorably to the nonmovant.” 106



99
  U.S. Motion for Summary Judgment ¶ 57 at 24-5; T.J. Enterprises Response to U.S. Motion for Summary
Judgment at 7-8; and Gurule Opposition to U.S. Motion for Summary Judgment at 34.
100
      Fed. R. Civ. P. 56(a).
101
      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).
102
      Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998).
103
      Anderson, 477 U.S. at 248.
104
      Id.
105
      Id.
106
      Id.



                                                                                                        26
            The moving party “bears the initial burden of making a prima facie demonstration of the

absence of a genuine issue of material fact and entitlement to judgment as a matter of law.” 107 “A

party asserting that a fact . . . is genuinely disputed must support the assertion by . . . citing to

particular parts of materials in the record.” 108 However, a party cannot “avoid summary

judgment by repeating conclusory opinions, allegations unsupported by specific facts or

speculation.” 109

                                                    DISCUSSION

            The United States’ action is not subject to a Utah State statute of limitations.

            As a preliminary matter, the Gurule Defendants argue that the United States’ claim is

barred by the statute of limitations under the Utah Fraudulent Transfer Act (UFTA). 110 This

argument is without merit. As a sovereign, the United States is subject to a limitations period

only when Congress has expressly created one. 111 It is well-established that a state statute of

limitations cannot cut off the rights of the United States. 112 The Tenth Circuit has specifically

held that state statutes of limitation do not apply in “a proceeding in court to collect a tax”

because the government is “acting in its sovereign capacity in an effort to enforce rights

ultimately grounded on federal law[.]” 113 In this case, where the United States is seeking to

collect delinquent taxes, the applicable statute of limitations is the ten-year period pursuant to


107
      Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670-71 (10th Cir. 1998).
108
      FED. R. CIV. P. 56(c)(1).
109
   Colony Natl Ins. Co. v. Omer, No. CIV 07-2123, 2008 WL 2309005, at *1 (D. Kan. June 2, 2008) (citing Argo v.
Blue Cross & Blue Shield of Kan., Inc., 452 F.3d 1193, 1199 (10th Cir. 2006)).
110
      Utah Code Ann. § 25-6-10; Gurule Motion for Summary Judgment at 36-37.
111
  Guaranty Trust Co. v. United States, 304 U.S. 126, 133 (1938) (citing United States v. Thompson, 98 U.S. 486,
488 (1878)).
112
   United States v. Summerlin, 310 U.S. 414. 416 (1940). (“[T]he United States is not bound by state statutes of
limitations . . . in enforcing its rights.”).
113
      United States v. Holmes, 727 F.3d 1230, 1234-35 (10th Cir. 2013) (internal citations omitted).



                                                                                                                   27
26 U.S.C. § 6502(a). 114 Therefore, the Gurule Defendants’ request for judgement as a matter of

law under Rule 12(b) is denied.

  The United States is entitled to summary judgment reducing the federal tax assessments
                            against T.J. Enterprises to judgment.

            In Count I of its Complaint, the United States asserts that it is entitled to reduce to

judgment: (1) each of the 21 quarters of unpaid federal employment taxes (Form 941) spanning

from the quarter ending 6/30/2003 through the quarter ending 3/31/2010 assessed against T.J.

Enterprises; (2) the unpaid unemployment taxes (Form 940) for the tax years ending 12/31/2007

and 12/31/2010 assessed against T.J. Enterprises; (3) the unpaid federal income taxes for the tax

year ending 12/31/2008 assessed against T.J. Enterprises; and (4) the unpaid civil penalty for the

tax period ending 12/31/2006 assessed against T.J. Enterprises. 115

            In an action brought to collect federal taxes, the government bears the initial burden of

proof as to whether valid assessments have been made. 116 Once the government establishes its

prima facie case, the burden shifts to the taxpayer to overcome this presumption by

countervailing proof. 117 T.J. Enterprises admits that the assessments are valid and the balances

stated in the United States’ Complaint are correct. Moreover, T.J. Enterprises does not dispute

the United States’ claim to reduce the tax assessments to judgment. 118

            Therefore, the U.S. Motion for Summary Judgment is granted in part with respect to

Count I of the Complaint. The United States has a perfected lien interest in all property and




114
      See id.
115
      Complaint ¶¶ 33-37 at 13-14; U.S. Motion for Summary Judgment at 26.
116
      Palmer v. Internal Revenue Service, 116 F.3d 1309, 1312 (9th Cir. 1997).
117
   United States v. Strebler, 313 F.2d 402, 403 (8th Cir. 1963) (citing Paschal v. Blieden, 127 F.2d 398, 401 (8th
Cir. 1942)).
118
      T.J. Enterprises Response to U.S. Motion for Summary Judgment at 3.



                                                                                                                     28
rights to property belonging to T.J. Enterprises, as of the date the tax liabilities were assessed. A

judgment in favor of the United States and against T.J. Enterprises will be entered in the amount

of $2,711,768.64, as of April 28, 2017, plus statutory interest and other statutory additions

pursuant to 26 U.S.C. §§ 6601, 6621, and 662, and 28 U.S.C. § 1961(c), until the balance is paid.

                GPI is entitled to summary judgment regarding the Subject Property
                        and the validity of the tax liens against the property.

           Counts II, III, and V of the Complaint address the Subject Property. Although title to the

Subject Property is held by GPI, in Counts II and III, the United States claims that T.J.

Enterprises has an interest in the Subject Property, either through GPI as T.J. Enterprises’

nominee, alter ego, or transferee; 119 or, through a resulting trust. 120 Based upon this purported

interest, the United States seeks to foreclose its federal tax liens against the Subject Property in

Count V of the Complaint. 121 GPI disputes that T.J. Enterprises has a legal or equitable

ownership interest in the Subject Property. 122

           Under 26 U.S.C. § 6321, a lien arises in favor of the United States “upon all property and

rights to property, whether real or personal,” belonging to a taxpayer who neglects or refuses to

pay tax after demand. 123 However, Section 6321 does not create property rights. 124 Whether a




119
      Complaint ¶¶ 38-49 at 14-16.
120
      Complaint ¶¶ 50-51 at 16.
121
      Complaint ¶¶ 59-64 at 18.
122
      Gurule Opposition to U.S. Motion for Summary Judgment at 34-44.
123
   26 U.S.C. § 6321. The tax lien attaches to any property interest subsequently acquired by the taxpayer while the
lien is in force. Glass City Bank v. United States, 326 U.S. 265, 267-268 (1945). Furthermore, unless another date is
specifically fixed by law, the lien arises at the time the assessment is made and continues until the tax liability and
any additions are satisfied. 26. U.S.C. § 6322.
124
    See United States v. Craft, 535 U.S. 274, 278 (2002) (“The federal tax lien statute itself ‘creates no property
rights but merely attaches consequences, federally defined, to rights created under state law.”); Am. Inv. Fin. v.
United States, 476 F.3d 810, 813 (10th Cir. 2006) (“Federal law creates no property rights, but does
attach federally defined consequences to rights created under state law”).



                                                                                                                      29
particular asset belongs to a taxpayer is a question of state law. 125 Accordingly, “[w]e look

initially to state law to determine what rights the taxpayer has in the property the Government

seeks to reach, then to federal law to determine whether the taxpayer’s state-delineated rights

qualify as ‘property’ or ‘rights to property’ within the compass of the federal tax lien

legislation.” 126

           Therefore, the determination of whether the United States is entitled to foreclose tax liens

against the Subject Property involves a two-step inquiry. First, Utah law is applied to determine

the nature of T.J. Enterprises’ interest in the Subject Property. 127 If T.J. Enterprises has a

property interest under Utah law, then federal law is applied to determine whether that property

interest constitutes “property” or “rights to property” to which a federal tax lien attaches. 128

The undisputed material facts establish that T.J. Enterprises does not have an interest in
the Subject Property under Utah law.

           Under Utah law, a party may retain a beneficial interest in property through various trust

theories. The United States has conceded that the undisputed material facts demonstrate GPI is

not T.J. Enterprises’ transferee or alter ego. 129 Instead, the United States focused the majority of

its argument on a federal nominee theory. 130 “A nominee is one who holds bare legal title to

property for the benefit of another.” 131 Although it is clear that the IRS may impose nominee tax




125
    See Craft, 535 U.S. at 278-79; Dalton v. Comm’r of Internal Revenue, 682 F.3d 149, 157 (1st Cir. 2012); Holman
v. United States, 505 F.3d 1060, 1067-68 (10th Cir. 2007); Spotts v. United States, 429 F.3d 248, 251-53 (6th Cir.
2005); Scoville v. United States, 250 F.3d 1198, 1202 (8th Cir. 2001).
126
      Dyer v. United States, 528 U.S. 49, 58 (1999).
127
      Dyer, 528 U.S. at 58; Holman, 505 F.3d at 1067.
128
      Craft, 535 U.S. at 278-79; Dyer, 528 U.S. at 58; Holman, 505 F.3d at 1067.
129
      U.S. Opposition to Gurule Motion for Summary Judgment at 19.
130
      See Holman v. United States, 505 F.3d 1060, 1065-68 (10th Cir. 2007).
131
      Scoville, 250 F.3d at 1202.



                                                                                                               30
liens, 132 as an initial matter, state law still determines whether the taxpayer has an interest in the

property the Government seeks to reach. 133 While some states may have laws that are similar, if

not identical, to the federal nominee test, the United States has failed to identify or plead a

nominee theory under Utah law. 134

            Therefore, the only remaining claim raised by the United States to establish a property

interest under Utah law is a resulting trust. 135 “[A] purchase money resulting trust is an equitable

remedy designed to implement what the law assumes to be the intentions of the putative

trustor.” 136 “Where a transfer of properties is made to one person and the purchase price is paid

by another, a resulting trust arises in favor of the person by whom the purchase price is

paid[.]”137 “The fact which must be proven in the case of a purchase money resulting trust is that

one party paid the purchase price for property and another party was given legal title.” 138 And “it

is the intention ‘at the time of the transfer and not at some subsequent time which determines

whether a resulting trust arises.’” 139 Evidence indicating the payor’s intent to retain the beneficial

interest in the property includes:

            (1) ‘that the circumstances are such that the payor would have a reason for taking
            title in the name of another other than an intention to give him the beneficial
            interest . . . ; as, for example, where the payor had reasons for wishing that it

132
      G.M. Leasing Corp. v. United States, 429 U.S. 338, 350-51 (2003).
133
   Fourth Inv. LP v. United States, 720 F.3d 1058, 1067 n.4 (9th Cir. 2013) (identifying circuits that have rejected
application of federal nominee common law doctrine in lieu of state law to determine taxpayer’s interest in
property).
134
   Gurule Opposition to U.S. Motion for Summary Judgment at 40-44; Gurule Motion for Summary Judgment at
22. No party raised the theory of a constructive trust under Utah law, which is an equitable remedy and similar to the
nominee theory. See Wilcox v. Anchor Wate Co., 164 P.3d 353, 362 (Utah 2007).
135
      Complaint ¶¶ 50-51 at 16; U.S. Motion for Summary Judgment at 30-36; U.S. Reply at 6.
136
      In re Estate of Hock, 655 P.2d 1111, 1114 (Utah 1982).
137
      Id. at 1115 (quoting Restatement (Second) of Trusts § 440 (1959)).
138
      Id.
139
    United States v. Tingey, 716 F.3d 1295, 1302 (10th Cir. 2013) (quoting In re Taylor, 133 F.3d 1336, 1341 (10th
Cir. 1998)).



                                                                                                                       31
           should not be known that he was purchasing the property;’ and (2) ‘that the payor
           manages the property, collects rents, pays taxes and insurance, pays for repairs
           and improvements, or otherwise asserts ownership, and the acquiescence by the
           transferee in such assertion of ownership.’ 140

           The undisputed material facts demonstrate that T.J. Enterprises does not have a beneficial

interest in the Subject Property through a purchase money resulting trust. GPI entered into a

contract with RDLC Management to purchase the Subject Property for $310,000. T.J.

Enterprises was not a party to the contract. It is undisputed that T.J. Enterprises did not pay the

initial down payment (directly or indirectly) and was not obligated on the RDLC Management

Note. While T.J. Enterprises paid a significant portion of the Note directly to the lender, such

payments were made in the form of rent payments under a lease contract with GPI. If T.J.

Enterprises had failed to make a payment, T.J. Enterprise would have been liable to GPI on the

lease contract and GPI would have been liable to RDLC Management on the Note. T.J.

Enterprises did not in fact or effectively purchase the Subject Property and never held title to the

Subject Property. Under these facts, a resulting trust did not arise to make T.J. Enterprises the

beneficial owner of the Subject Property. Therefore, GPI is entitled to summary judgment on

Counts II and III of the Complaint.

Because T.J. Enterprises does not have a legal interest in the Subject Property, the United
States is not entitled to foreclose the tax liens against the Subject Property.

           Because T.J. Enterprises does not have a legal interest in the Subject Property under Utah

law, the United States has failed to identify a “property” or “right to property” subject to the

federal tax lien statute. Therefore, the liens against the Subject Property are invalid and summary

judgment is granted in favor of GPI on Count V of the Complaint.




140
      Id. (quoting Restatement (Second) of Trusts § 443 cmt. a).



                                                                                                      32
                 Issues regarding the Deed of Trust assigned to Linda Gurule are moot.

           In Count IV, the United States seeks to set aside the Deed of Trust assigned to Linda

Gurule. 141 Because the United States is not entitled to foreclose its liens on the Subject Property,

the validity of the Deed of Trust assigned to Linda Gurule no longer has any impact in this

matter and need not be resolved. Therefore, the United States’ request to set aside the Deed of

Trust is denied as moot.

                                                     ORDER

           IT IS HEREBY ORDERED that the U.S. Motion for Summary Judgment 142 is

GRANTED IN PART and DENIED IN PART. The following relief is entered in favor of the

United States:

           (1)         Summary Judgment is entered in favor of the United States on Count I of the

                       Complaint.

           (2)         Judgment is entered against T.J. Enterprises in the amount of $2,711,768.64, as of

                       April 28, 2017, plus statutory interest and other statutory additions pursuant to 26

                       U.S.C. §§ 6601, 6621, and 6622, and 28 U.S.C. § 1961(c), until the balance is

                       paid.

           (3)         Savage Scaffold & Equipment, Inc., RDLC Management, State of Utah, Tax

                       Commission, State of Utah, Department of Workforce Services—based on their

                       disclaimers of interest—and Checkline, Inc. d/b/a Check Max, and New

                       Hampshire Insurance Company, a member company of American International

                       Group—based on their defaults—have no interest in the Subject Property.



141
      Complaint at 17.
142
      Docket no. 61.



                                                                                                         33
           IT IS FURTHER ORDERED that the Gurule Motion for Summary Judgment 143 is

GRANTED IN PART and DENIED IN PART. The following relief is entered in favor of GPI:

           (1)         Summary Judgment is entered in favor of GPI on Counts II, III, and V of the

                       Complaint.

           IT IS FURTHER ORDERED that Count IV of the Complaint DENIED as moot.

           The clerk of the court is directed to close the case.

           Dated May 31, 2019.

                                                    BY THE COURT:

                                                    ____________________________
                                                    David Nuffer
                                                    United States District Judge




143
      Docket no. 64.



                                                                                                     34
